                   Case 2:19-cv-01911-MJP Document 25 Filed 08/04/20 Page 1 of 2




 1                                               THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
      THE POKÉMON COMPANY                         No. 19-cv-1911MJP
10    INTERNATIONAL, INC., a Delaware
      corporation,                                ORDER GRANTING PLAINTIFF’S
11                                                MOTION TO EXTEND THE DEADLINE
                             Plaintiff,           FOR THE JOINT STATUS REPORT &
12                                                RELATED DEADLINES
               v.
13
      BRYAN GARCIA CRUZ, an individual,
14
                             Defendant.
15

16

17

18

19

20

21

22

23

24

25

26

      ORDER
      (No. 2:19-cv-1911MJP) – 1

     148924586.2
                   Case 2:19-cv-01911-MJP Document 25 Filed 08/04/20 Page 2 of 2




 1                                                  ORDER
 2            Before the Court is Plaintiff The Pokémon Company International, Inc.’s (“TPCi”)
 3   Motion to Extend the Deadline for the Joint Status Report & Related Deadlines. Having
 4   considered the motion, all relevant pleadings, and the papers filed in support of and in
 5   opposition, if any, to the motion, this Court GRANTS the Motion.
 6            The deadline for the Joint Status Report is extended 60 days to September 29, 2020, and
 7   all Joint Status Report-related deadlines are extended accordingly.
 8            IT IS SO ORDERED.
 9            Dated this 4th day of August, 2020.
10

11

12
                                                          A
                                                          Marsha J. Pechman
                                                          United States Senior District Judge
13

14   Presented by,
15   s/Jacob P. Dini
     Holly M. Simpkins, WSBA No. 33297
16   Lauren W. Staniar, WSBA No. 48741
     Jacob P. Dini, WSBA No. 54115
17   Perkins Coie LLP
     1201 Third Avenue, Suite 4900
18   Seattle, WA 98101-3099
     Telephone: 206.359.8000
19   Facsimile: 206.359.9000
     E-mail: hsimpkins@perkinscoie.com
20   E-mail: lstaniar@perkinscoie.com
     E-mail: jdini@perkinscoie.com
21
     Attorneys for Plaintiff
22   The Pokémon Company International, Inc.
23

24

25

26

      ORDER
      (No. 2:19-cv-1911MJP) – 2

     148924586.2
